     Case 1:19-cv-01286-DAD-JLT Document 22 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   CVE CONTRACTING GROUP, INC., a                         Case No. 1:19-cv-01286-DAD-JLT
     corporation, TIM WILLIAMSON, an
12   individual,                                            [PROPOSED] ORDER MODIFIYING
                                                            SCHEDULING ORDER
13                         Plaintiffs,
                                                            (Doc. 21)
14            v.

15   ARCH SPECIALTY INSURANCE
     COMPANY, a corporation; and DOES 1-20,
16   inclusive,

17                         Defendants.

18

19            The parties have stipulated to amend the case schedule. The parties advise that they have

20   scheduled mediation in the underlying case of Dotson v. EDP Renewables North America LLC,

21   case number BCV-15-100717 SDS (“Dotson Action”) for February 26, 2021. The parties further

22   advise that they have attempted to secure an earlier mediation date with the mediator but have

23   been unable to do so. They further state that the mediator was requested by cross-complainants in

24   the Dotson Action, which is being pursued solely on the cross-complainant because plaintiffs

25   settled their claims.      The Court will grant the stipulation based on the representation that

26   resolution of the Dotson Action also will resolve this case. Thus, the Court GRANTS the

27   stipulation and ORDERS the case schedule amended as follows:

28            1.        The settlement conference is continued to August 13, 2021 at 1:00 p.m.;

     4814-0071-2915.1
                                                                                      [PROPOSED] ORDER
                                                                                   1:19-CV-01286-DAD-JLT
     Case 1:19-cv-01286-DAD-JLT Document 22 Filed 12/07/20 Page 2 of 2


 1            2.        All non-expert and expert discovery SHALL be completed no later than May 19,

 2   2021;

 3            3.        Any non-dispositive motions SHALL be filed no later than June 2, 2021 and heard

 4   no later than July 6, 2021;

 5            4.        Any dispositive motions SHALL be filed no later than August 3, 2021 and heard

 6   no later than September 7, 2021;

 7            5.        The pretrial conference is CONTINUED to November 22, 2021 at 3:30 p.m.;

 8            6.        The trial is CONTINUED to February 8, 2022 at 8:30 a.m.

 9            No other modifications of the scheduling order are authorized.

10
     IT IS SO ORDERED.
11

12       Dated:         December 7, 2020                       /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     4814-0071-2915.1
                                                                                     [PROPOSED] ORDER
                                                      -2-                         1:19-CV-01286-DAD-JLT
